DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (9,952,237) in view Liljestrand et al. (2001/0008612).
Claim 1
Fournier et al. (9,952,237) discloses coupling light (Fig. 18, Ref. 624) of a light source (Fig. 18, Ref. 636) into the transport path (Fig. 18, Ref. 627) during part of the measurement cycle (See Fig. 18), the transport path forming a light guide (Fig. 18, Ref. 640) between the light source (Fig. 18, Ref. 636) and the optical detector (Fig. 18, Ref. 638), 15detecting the coupled light by the optical detector (Fig. 18, Ref. 638), analyzing the detected light regarding the presence of a gas bubble in the transport path (Col. 35, lines 36-43), providing a measurement state in case the result of the analysis deviates from a target state regarding the presence of a gas bubble in the transport 20path (Col. 35, lines 44-60).  

    PNG
    media_image1.png
    375
    477
    media_image1.png
    Greyscale

	Fournier et al. (9,952,237) substantially teaches the claimed invention except that it does not show monitoring an operation of detection of an analyte in a liquid sample using a measuring cell, the measuring cell comprising a working electrode for excitation of electrochemiluminescence in the liquid sample, an optical detector for detecting the excited electrochemiluminescence, the excitation and detection being performed in an electrochemiluminescence measurement cycle, the 10measurement cycle comprising transporting the liquid sample via a transport path to the working electrode using a support liquid. Liljestrand et al. (2001/0008612) shows that it is known to provide the steps of monitoring an operation of detection of an analyte in a liquid sample using a measuring cell (See Abstract), the measuring cell comprising a working electrode (Fig. 11, Ref. 140) for excitation of electrochemiluminescence in the liquid sample (Para. 0191), an optical detector for detecting the excited electrochemiluminescence (Fig. 11, Ref. 122), the excitation and detection being performed in an electrochemiluminescence measurement cycle (Para. 0107), the 10measurement cycle comprising transporting the liquid sample via a transport path to the working electrode using a support liquid (Para. 0106) for a device for monitoring cells in a transport path. It would have been obvious to combine the device of Fournier et al. (9,952,237) with the electrochemiluminescence measurement of Liljestrand et al. (2001/0008612) before the effective filing date of the claimed invention for the purpose of providing multiple testing devices in a small area, therefore making the overall size of the testing device more compact.

    PNG
    media_image2.png
    702
    430
    media_image2.png
    Greyscale

Claim 2
 	Fournier et al. (9,952,237) discloses the gas bubble separating the liquid sample and the support liquid (It is obvious that a bubble is going to separate the liquid sample and support liquid (Col. 35, lines 24-35).25
Claim 3
 	Fournier et al. (9,952,237) discloses analyzing the detected light regarding a property of the gas bubble, the measurement state indicating a deviation of the property from a reference property by a predefined threshold (Col. 35, lines 36-43; It is obvious that detecting the presence and/or absence of a bubble is going to indicate a deviation in a threshold).  
Claim 4
 	Fournier et al. (9,952,237) discloses the property being selected from anyone of: a time duration for which the gas bubble is detected, a time point at which the gas bubble is detected, an intensity of the detected coupled light (the presence of an air bubble in channel 627 may reduce the intensity and/or quantity of the light transmitted from light source 636 to detector 638).  
5Claim 5
  	Fournier et al. (9,952,237) discloses the intensity of the detected coupled light being associated with a volume of the gas bubble, the reference property corresponding to a minimum volume of the gas bubble, the liquid sample and the support liquid being provided to the transport path through a pipe, the working electrode being contained in a measurement chamber being part of the transport 10path, the minimum volume of the gas bubble being selected such that at any location within the transport path and the pipe the gas bubble completely fills the cross section at this location of the transport path and the pipe, the cross section being perpendicular to the direction of transport of the liquid sample or the support liquid at this location (the presence of an air bubble in channel 627 may reduce the intensity and/or quantity of the light transmitted from light source 636 to detector 638)(It is obvious that the different intensity levels is associated with a volume of gas).    
Claim 6
 	Fournier et al. (9,952,237) discloses the transport path (Fig. 18, Ref. 627) being completely located within the measuring cell (Fig. 18, REF. 600), the light source coupling (Fig. 18, Ref. 624) the light into the transport path through a wall (See Fig. 18, Top view) geometrically limiting the sides of the transport path (Fig. 18, Ref. 627). 20
Claim 7
 	Fournier et al. (9,952,237) discloses an integrated inlet port (Fig. 9A, Ref. 244) and an integrated outlet port (Fig. 9A, Ref. 246), the working electrode (Fig. 7A, Ref. 353) being contained in a measurement chamber (See Fig. 7A), the measurement chamber being in first fluid connection with the inlet port (Fig.9A, Ref. 244) and the outlet port (Fig. 9A, Ref. 246), the first fluid connection and the measurement chamber forming the transport path (See Fig. 9A), the inlet port (Fig. 9A, Ref. 244) being adapted 25for receiving a pluggable pipe in second fluid connection with a reservoir containing the liquid sample (Col. 11-12, lines 33-14).  
Claim 8
	Fournier et al. (9,952,237) in view of Liljestrand et al. (2001/0008612) discloses the claimed invention except for the light source being integrated in the measuring cell and/or 30the light source being turned off during the detection of the excited electrochemiluminescence 30the light source being turned off during the detection of the excited electrochemiluminescence. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Fournier et al. (9,952,237) in view of Liljestrand et al. (2001/0008612) with the turning off the light source since it was well known in the art that turning of the light source to conduct other measurement reduces the amount of optical noise created, therefore improving the overall sensitivity of the measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 9
 	Fournier et al. (9,952,237) discloses providing of the measurement state comprising displaying the measurement state on a display coupled to the measuring cell (Col. 42, lines 56-62).  
5Claim 10
 	Fournier et al. (9,952,237) in view of Liljestrand et al. (2001/0008612) discloses the claimed invention except for in case the measurement state is provided in accordance with a predefined repetition pattern for multiple ones of the liquid sample, the method further comprises stopping the operation of the measuring cell. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Fournier et al. (9,952,237) in view of Liljestrand et al. (2001/0008612) with the stopping of operations since it was well known in the art that when a measurement result has been reached that further data collection is stopped for analysis, therefore allowing a result to be displayed. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
20Claim 12
 	Fournier et al. (9,952,237) discloses the gas comprising anyone of the following: air, inert gas, nitrogen (It is obvious that a bubble is air and therefore the prior art reads on the claimed invention).  
Claim 13
 	Fournier et al. (9,952,237) discloses the transporting of the liquid sample via the transport path to the working electrode using the support liquid being performed using a suction 25device adapted for sucking the liquid sample and the support liquid into the transport path (Col. 45, lines 30-35).  
Claim 14-15
	Fournier et al. (9,952,237) in view of Liljestrand et al. (2001/0008612) discloses the claimed invention except for the transporting of the liquid sample via the transport path being performed 30at a flow velocity within a range of about 5 to about 1000 pl/s, and/orPage 38 of 40Attorney Docket No. P34212-USthe volume of the gas bubble being within a range of about 5 to about 100 pl. or the transporting of the liquid sample via the transport path being performed at a flow velocity within a range of about 20 to about 400 pl/s, and/or - the volume of the gas bubble being within a range of about 10 to about 30 pl.. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Fournier et al. (9,952,237) in view of Liljestrand et al. (2001/0008612) with volume of the gas bubble or flow velocity since it was well known in the art that having a bubble volume and a flow velocity allows for the detection of the bubble and the velocity for moving the bubble through the measurement zone, therefore providing for more accurate measurements. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
10Claim 16
Fournier et al. (9,952,237) discloses coupling light (Fig. 18, Ref. 624) of a light source (Fig. 18, Ref. 636) into the transport path (Fig. 18, Ref. 627) during part of the measurement cycle (See Fig. 18), the transport path forming a light guide (Fig. 18, Ref. 640) between the light source (Fig. 18, Ref. 636) and the optical detector (Fig. 18, Ref. 638), 15detecting the coupled light by the optical detector (Fig. 18, Ref. 638), analyzing the detected light regarding the presence of a gas bubble in the transport path (Col. 35, lines 36-43), providing a measurement state in case the result of the analysis deviates from a target state regarding the presence of a gas bubble in the transport 20path (Col. 35, lines 44-60).  
Fournier et al. (9,952,237) substantially teaches the claimed invention except that it does not show the measuring cell comprising a working electrode for excitation of electrochemiluminescence in the liquid sample and an optical detector for detecting the excited electrochemiluminescence and a processing unit for 15determining the analyte from the detected electrochemiluminescence, the apparatus being adapted for performing the excitation and detection in an electrochemiluminescence measurement cycle, the measurement cycle comprising transporting the liquid sample via a transport path to the working electrode using a support liquid, the apparatus comprising a processor and a 20memory, the memory comprising computer executable instructions, execution of the instructions by the processor. Liljestrand et al. (2001/0008612) shows that it is known to provide the measuring cell (Fig. 11, Ref. 600) comprising a working electrode (Fig. 11, Ref. 140) for excitation of electrochemiluminescence in the liquid sample and an optical detector (Fig. 11, Ref. 122) for detecting the excited electrochemiluminescence (See Abstract) and a processing unit (Fig. 5, Ref. 214) for 15determining the analyte from the detected electrochemiluminescence (Para. 0118), and being adapted for performing the excitation and detection in an electrochemiluminescence measurement cycle (See Abstract), the measurement cycle comprising transporting the liquid sample via a transport path (Fig. 11, Ref. 129) to the working electrode (Fig. 11, Ref. 140) using a support liquid, the apparatus comprising a processor and a 20memory, the memory comprising computer executable instructions, execution of the instructions by the processor (Para. 0118) for a device for monitoring cells in a transport path. It would have been obvious to combine the device of Fournier et al. (9,952,237) with the processor for electrochemiluminescence measurement of Liljestrand et al. (2001/0008612) before the effective filing date of the claimed invention for the purpose of providing multiple testing devices in a small area, therefore making the overall size of the testing device more compact.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 11, the prior art fails to disclose or make obvious a first phase for conditioning of the working electrode without the liquid sample using an auxiliary solution as the support liquid, the first phase comprising taking up the auxiliary solution as the support liquid into the 15transport path, a second phase for the transporting of the liquid sample to the working electrode and capturing of magnetic microparticles, said liquid sample comprising a marking substance capable of effecting an electrochemiluminescence reaction to be detected as the 20electrochemiluminescence excitation, said complex further being bound to the magnetic microparticles, said capturing comprising attracting the microparticles by a magnetic field thereby depositing the microparticles on a surface of said working electrode, the second phase comprising taking up the liquid sample into the transport path and transporting the liquid 25sample to the working electrode by subsequently taking up the auxiliary solution as the support liquid into the transport path, a third phase for washing of the working electrode after the capturing and before the excitation of the electrochemiluminescence, said third phase being adapted to remove unbound complexes from the working electrode, 30the washing being performed using the auxiliary solution as the support Page 37 of 40Attorney Docket No. P34212-US liquid, the third phase comprising taking up the auxiliary solution as the support liquid into the transport path, a fourth phase for performing the electrochemiluminescence measurement on the sample, 5a fifth phase for cleaning of the working electrode with a cleaning solution, the fifth phase comprising taking up the cleaning solution into the transport path, the target state regarding the presence of a gas bubble separating the liquid sample and the support liquid being any one of the following: 10no gas bubble in between the support liquid and the liquid sample when switching from the first phase to the second phase, a gas bubble in between the support liquid and the liquid sample when switching from the second phase to the third phase, a gas bubble in between the support liquid and the cleaning solution when 15switching from the fourth phase to the fifth phase, a gas bubble in between the cleaning solution and the support liquid when switching from the fifth phase to the first phase for a subsequent run of the measurement cycle and in combination with the other recited limitations of claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        June 3, 2022